       Case 2:18-cv-01835-MHH Document 186 Filed 04/30/21 Page 1 of 5                        FILED
                                                                                    2021 Apr-30 PM 02:11
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAMES JOHNSON, JR., and                  )
ERICKA JOHNSON,                          )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )
                                         )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,                )
and MARK EUGENE                          )
MASSINGILL,                              )
                                         )
                                         )
      Defendants.                        )


     DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR FOURTH
                     MOTION IN LIMINE


      COME NOW Defendants ABF Freight System, Inc. and Mark Eugene

Massingill, by and through the undersigned counsel, and submit the following reply

brief in support of their Fourth Motion in Limine. (Doc. 95).

      Plaintiffs failed to provide their retained economist, Ralph Litolff, with key

documents that he requested before issuing an opinion. Litolff testified that he

requested 2016 and 2017 tax returns from Mr. Johnson’s attorneys, but never

received them. (Doc. 95-1, p. 36, l. 23 – p. 37, l. 5). He explained that the tax returns

would have been “typical document[s]” to review in his process, but he accepted



{DOC# 00726781}                              1
       Case 2:18-cv-01835-MHH Document 186 Filed 04/30/21 Page 2 of 5




alternative records of Mr. Johnson’s income when he “realized the report date was

coming due[.]” (Id., p. 38, ll. 6-18).

      Plaintiffs argue that Litolff’s opinions are admissible because he conversed

with Mr. Johnson in addition to reviewing the financial documents provided to him.

Litolff testified, though, that his interview with Mr. Johnson was limited to a

snapshot of his work and wages at the time of the accident:

      Q.     Did you have any meetings or conversations with Mr. Johnson,
             the plaintiff in the case?

      A.     Yes.

      Q.     Tell me about those.

      A.     We just had a – a discussion. I typically try to talk to the – the
             impacted party, whether that be a plaintiff or a defendant. We
             usually, for whatever reason, don’t talk to the defendants as much
             because sometimes it’s corporations, for example. But in this
             case, I believe I talked to Mr. Johnson, talked about what he was
             employed as, what were his job duties at date of accident, to
             confirm whether what we gathered in the petition was correct.
             Confirmed what his earnings level was pre-accident, and that –
             that’s really the extent of the call.

(Doc. 95-1, p. 58, l. 20 – p. 59, l. 11). Moreover, Litolff denied relying upon his

conversation with Mr. Johnson as a basis for any of his opinions:

      Q.     Did he provide – did Mr. Johnson provide you any information
             that you used to form the basis of your report that he provided
             you verbally, as opposed to records?

      A.     No. He did confirm certain things, as I mentioned. We talked
             about who was his employer at time of accident, and what his
             recollection was of what his average pay rate was. I think in this
{DOC# 00726781}                           2
        Case 2:18-cv-01835-MHH Document 186 Filed 04/30/21 Page 3 of 5




              case, it was a weekly wage we talked about. But that’s it. Mr.
              Johnson never sent me anything directly. Other than a very brief
              phone call, I never talked to him again. Never met him in person.

(Id., p. 59, l. 22 – p. 60, l. 9). Litolff did not claim that he relied upon any information

from that conversation to formulate his opinions. As such, Plaintiffs cannot claim on

the eve of trial that Litolff relied upon information from that conversation to reach

his disclosed opinions.

       Plaintiffs contend that this is a disguised motion to compel, but Defendants

are not seeking the production of any documents or sanctions for Plaintiffs’ failure

to produce them. Rather, Defendants are pointing out that Plaintiffs failed to provide

their own retained expert with financial documents that he specifically requested as

typical documents to review in his process of ascertaining past and future lost income

damages. Mr. Johnson could have obtained these returns when his retained expert

requested them, but he chose to not provide them to Litolff (or to Defendants).

Because Plaintiffs failed to provide Mr. Litolff with key evidence to ascertain Mr.

Johnson’s pre-trial lost income and future loss of income, his opinions should be

excluded from trial.

                                          Respectfully submitted,

                                          /s/ Thomas L. Oliver, II
                                          Thomas L. Oliver, II (ASB-3153-R53T)
                                          Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                          Dennis O. Vann, Jr. (ASB-5854-I61U)
                                          Attorneys for Defendants

{DOC# 00726781}                              3
      Case 2:18-cv-01835-MHH Document 186 Filed 04/30/21 Page 4 of 5




OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




{DOC# 00726781}                        4
       Case 2:18-cv-01835-MHH Document 186 Filed 04/30/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 30th day of April, 2021, I have served a copy of
the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

Jason F. Giles
The King Firm
2912 Canal Street
New Orleans, LA 70119
Telephone: (504) 909-5464

                                      s/ Thomas L. Oliver, II
                                      Of Counsel


{DOC# 00726781}                         5
